Motion for Re-hearing.
2. Mechanic's lien-MaUrials must actually be used-Apportionment of labor andmaUriah on different buildings. — A material man has no lien upon aiiy building save for the materials which actually enter into its construction. (Simmons vs. Carrier, 60 Mo., 5S2.) And where several buildings are made under one contract, and it is sought to charge them with mechanics’ Hens, the amount of work and labor on each must be ascertained and apportioned accordingly;

Cline, Jamison da Day,

in support of the motion commented on at length in Dallas Lumber Co. vs. Wasco, 3 Ore., 527; Steigleman vs. McBride, 17 111., 300 ; Rathbun vs. Hay-ford, 5 Allen, 406 ; James vs. Hambleton, 42 111., 308 ; Chambers vs. Yarnell, 15 Penn. St., 265; Gospp vs. Gartiser, 35 Penn., ISO ; Chapin vs. P. & B. Works, 30 Conn., 461; Morris City Bank vs. Rockaway Man’f g Co., 16 N. J. Chy., 150 ; and contended that in none of them the court decided that, where the material was furnished for separate buildings, but under the same contract and on the same parcel of ground, or even on contiguous lots where the property when the work was begun, all belonged to the same owner, the lien would be invalid. Counsel cited in support of the motion, Paine vs. Bonnev, 6 Abb. Pr., 99; Moran vs. Chase, 52 N. Y., 346; Lander vs. Dester, 106 Mass., 531; Chadbourne vs. Williams, 71 N. C., 444.
It was contended, among other points insisted on, that if buildings erected on different lots but touching each other, so as to form one block, might become the subject of a lien, as intimated by the court in Fitzgerald vs. Thomas, such liability should also attach where they were a row instead of a block, and were separated from each other by a small space.

Schulenburg, contra,

contended that the case at bar, and that of Fitzgerald vs. Thomas, were essentially the same in principle; that the allegation of defendant’s answer that no lien had been filed as prescribed by law, was snfficient to raise the question on the pleadings, without setting up the matters constituting that defense specially. • Counsel cited in opposition to the motion, Phil. Mech. Liens, § 376 ; 15 Penn. S.t., 265 ; 35 Penn. St., 130 ; 30 Conn., 861 ; 16 N. J., 150; and reviewed Matlack vs. Love, 32 Mo., 262 ; Moran vs. Chase, 52 N. Y., 346 ; Sanders vs. Dester, 106 Mass’, 531; Chadbourne vs. "Williams, 71 N. C. 444, insisting that they sustained the decision of the court.
Hough, Judge,
delivered the opinion on motion for rehearing.
An elaborate brief having been presented in support of the motion for a re-hearing, filed by the plaintiff, and the case being one of importance as well as of apparent hardship, we deem it appropriate to depart from our usual custom in disposing of such motions, and to present- in'writing onr view of the grounds on which the motion is urged.
And we do this notwithstanding the fact that every point argued in the brief now filed, was duly considered and virtually passed upon by us, in the decision heretofore made. That decision was based upon a construction of the statute which seemed to us exceedingly plain and eminently just. In speaking to a'profession practiced in the art of making appropriate application of the principles announced in judicial decisions, it did not, seem to ns necessary to array all the reasons which might have been fairly urged it) support of the conclusion reached, or to present all possible or probable inconveniences which might arise from.a different ruling, or to undertake to show that our decision was in perfect harmony with every inference, however strained or remote, which might ingeniously be drawn not only from what was said, but from what, was omitted to be said, in other decisions of this court. Nor do we propose to do so now. The adoption of such a course in delivering our judgments, would entail upon ns a very unusual labor.
The first ground urged for a re-hearing is, that there was no such issue as has been decided ; that the pleadings admit the houses to .have been built on a single piece or parcel of land. In this counsel are in error. The petition does not allege, and the answer does not admit, that the ground on which the four houses were erected was a- single lot, or parcel *518of land. As stated in our opinion, the dimensions of the land were given as if it were one entire tract, but it was not alleged to be a single lot, and there was testimony to show that it comprised several lots.
It is further urged that the reason why plaintiff’s claim, constituted no lien upon the premises described, should have been stated in the answer. The pleadings on this point were stated by us in our opinion, and we necessarily held the denial sufficient to raise the question decided. The only question which could be raised under our practice act by such a denial, would be the liability of the property as described.
Every other thing necessary to give a lien must be specially denied or stand admitted. This point was considered and agreed upon by all the members of this court present and consenting, and we are not disposed to review it. The evidence offered to show that the houses were built upon distinct lots was not the best evidence, but it tended to show the fact, and it was admitted without objection. The argument as to what the plaintiff meant when he testified that the houses were built on distinct lots, might very appropriately be addressed to a jury.
Nor would any difficulties arise from any supposed necessity of apportioning the space between the buildings, if the houses were really built on distinct lots. If they were not built on distinct lots, it can be shown on a new trial.
That clause of the instruction passed upon, which referred to the ability of the plaintiff to ascertain what materials were used in each building, might very properly have been omit■ted, but as that portion was unduly favorable to the plaintiff, the error in refusing the instruction was all the more glaring. "We thought the statement of the principle decided sufficiently plain to prevent any misconception on this point, yet, to avoid any possible misapprehension on the subject, we have added a line to the opinion, so as to place it beyond question that we do not indorse that portion of the instruction.
It was held by this court, in the case of Simmons, Garth & Co. vs. Carrier (60 Mo., 582, decided at Jefferson City, Janu*519ary 1875, bnt omitted from the published decisions of that term) that a material man has no lien upon any building save for the materials which actually entered into its construction. "We have only announced the same principle in tins case, though the application is different.
If a material man can have a single lien on four separate houses and lots, for the aggregate amount of materials furnished for all, every portion of the whole premises is necessarily bound for the entire debt, and he may, consequently sell one house and lot, not for the materials only which were used in its construction, but also for all the materials which were used in the construction of the other thrée.
It certainly cannot be seriously contended that such is the law. To render the injustice of such a rule still more apparent, it is only necessary to imagine, what may often occur, that the four houses are not of uniform value, but vary in cost from ten to one hundred thousand dollars. Now suppose the owner should sell one of these houses before the enforcement of the lien. Is it not apparent that the amount of materials for which each house and lot is liable, must be ascertained at some time? Bnt it is unnecessary to pursue this view of the subject, or to depict the trouble and confusion likely to ensue. All such trouble is avoided by our decision, and it does -not violate either the spirit or the letter of the law, but is in entire harmony with both.
The case of Matlack vs. Love (32 Mo., 262). which has been cited, does not support the view of plaintiff’s counsel, or favor it even by implication. The opinion of the court speaks of the lot on which the two houses were, and not of the lots. It is not now necessary to enlarge upon what was said in the ease of Fitzgerald vs. Thomas, as to a single lien, under certain circumstances, on a solid block of buildings erected without any reference to the boundaries of the lots.
All the judges except Judge Vories, who is absent, are of opinion that the motion should be overruled. The motion is overruled.